Citation Nr: 1524365	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  08-32 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of the left knee.  

2.  Entitlement to service connection for arthritis of the right knee.  

3.  Entitlement to service connection for arthritis of the left foot.  

4.  Entitlement to service connection for arthritis of the right foot.  

5.  Entitlement to service connection for sinusitis, to include as due to herbicide exposure.  

6.  Entitlement to service connection for bronchitis, to include as due to herbicide exposure.  

7.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to herbicide exposure.  

8.  Entitlement to service connection for carcinoma of the colon, to include as due to herbicide exposure.  

9.  Entitlement to service connection for a skin disorder, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.  He had Army service in the Pacific Theater of Operations from March 1966 to April 1967.  

In May 2011, the Veteran testified before the undersigned at a hearing at the RO.  A transcript of that hearing is of record.

This matter was previously before the Board in August 2011 and February 2013, which time it was remanded for additional development.  That development having been completed, the matter now returns to the Board for further review.

After reviewing the record, the Board finds that still-further development is warranted as concerning the issues of entitlement to service connection for sinusitis, bronchitis, COPD, carcinoma of the colon, and a skin disorder.  Accordingly, those issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service entrance examination reflects that he sustained traumatic injuries to his bilateral lower extremities prior to entry into service. 

2.  The most probative (competent and credible) medical and other evidence of record indicates the Veteran's current arthritis of the left knee, right knee, left foot, and right foot is less likely than not etiologically related to his military service, and that the bilateral lower extremity pathology that preexisted service did not undergo an increase in severity during active service.  


CONCLUSIONS OF LAW

1.  Left knee arthritis was not incurred in or aggravated by active duty service and may not be presumed to have been.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2014).

2.  Right knee arthritis was not incurred in or aggravated by active duty service and may not be presumed to have been.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2014).

3.  Left foot arthritis was not incurred in or aggravated by active duty service and may not be presumed to have been.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2014).

4.  Right foot arthritis was not incurred in or aggravated by active duty service and may not be presumed to have been.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided with the relevant notice and information in an April 2007 letter prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  He has not alleged any notice deficiency during the adjudication of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Therefore, the duty to notify has been satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c).  Here, the Veteran's service treatment records (STRs), post-service VA treatment records, and post-service private treatment records identified by him have been obtained and associated with the claims file, to the extent obtainable.  Id.  In this regard, the Board, in its August 2011 remand, instructed the RO to obtain additional records of VA treatment, as well as additional private treatment records identified by the Veteran that were not currently of record.  A September 2011 letter requested that the Veteran identify additional records of private treatment the he wished to submit of have VA obtain, and included release forms (VA From 21-4142) authorizing VA to obtain treatment records from identified providers.  The Veteran has not since identified any additional records or evidence related to the claims for service connection for arthritis of the bilateral knees and feet that he wanted to submit or have VA obtain.  Thus, the Board finds that VA's duty to obtain relevant records on the Veteran's behalf has been satisfied.  See 38 C.F.R. § 3.159(c).

The Veteran was also provided with an adequate VA examination and opinion in November 2013.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The examination report is sufficient as it is supported by an examination of the Veteran and a review of the claims file and the pertinent medical and other evidence of record; contains a description of the history of the disabilities at issue; documents and considers the relevant medical facts and principles; provides opinions regarding the etiology of the Veteran's claimed conditions; and puts forth findings and conclusions that allow the Board to make a fully informed decision on this claim.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Moreover, neither he nor his representative has challenged the adequacy of the examination.  Thus, the examination report is adequate and no prejudice exists.  See Sanders, 556 U.S. at 407 (holding that whether prejudicial harm exists is a case-by-case determination).  Accordingly, VA's duty to obtain a VA examination has been met.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 312.

The Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).


In light of the above development, including furnishing the Veteran with adequate VA opinions and obtaining outstanding treatment records, there has been substantial compliance with the Board's prior remand directives, and no further development is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

II.  Analysis

The Veteran claims entitlement to service connection for arthritis of the right knee, left knee, right foot, and left foot, asserting that he entered service with pre-existing disorders affecting his lower extremities that were aggravated during his active service.  After a careful review of the record, the Board has determined, based upon the probative evidence of record, that service connection is not warranted for the Veteran's right knee, left knee, right foot, and left foot disorders.  While there are current diagnoses of arthritis of the bilateral knees and feet, the probative evidence of record demonstrates that the Veteran did not incur any disability of the knees or feet during his active service, and that the bilateral lower extremity pathology that preexisted service did not undergo an increase in severity during active service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2014).

Service connection will also be presumed for certain chronic diseases, including arthritis, if manifested to a compensable degree within one year after discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R §§ 3.307, 3.309.  See also Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2012) (observing that a continuity of symptoms after service itself 'establishes the link, or nexus' to service and also 'confirm[s] the existence of the chronic disease while in service or [during a] presumptive period').  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled in service, except for defects, diseases, or infirmities noted at the time of entrance, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated therein.  See 38 U.S.C.A. § 1111 (West 2014).  According to 38 C.F.R. § 3.304(b) (2014), the term "noted" denotes only such conditions that are recorded in examination reports.  The existence of conditions prior to service reported by the Veteran as medical history does not constitute a notation of such conditions, but will be considered together with all other material evidence in determining the question of when a disease or disability began.  See 38 C.F.R. § 3.304(b)(1) (2014).  Determinations as to whether a condition existed prior to service should be "based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to . . . manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  Id.; see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir 2004) (concluding that "if a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.").

Here, the Veteran's service treatment records (STRs) reflect that he had a bilateral foot and leg pathology upon entry into service.  Specifically, at his September 1965 entrance examination, the Veteran reported a history of foot and knee problems.  The induction examiner noted that the Veteran underwent an operation for a "shattered bone fragment from compound fracture in right leg" in 1957 when he was 16 years old.  Additionally, the September 1965 induction examiner noted that, in September 1960, the Veteran suffered a "[b]roken [r]ight ankle[, a b]roken left arch[, t]orn ligaments [in] [b]oth legs[, a l]eft leg upper bicep rupture[, and t]orn cartilage in [b]oth knees."  See also Palmetto Clinic Treatment Notes dated from September to November 1960 (describing the injuries to and treatment of the Veteran's bilateral lower extremities resulting from being "caught under a metal sand trailer from mid-thigh region of both legs down").  

The Board thus finds that the Veteran had a pre-existing injury to his bilateral lower extremities upon entry into active service.  See 38 C.F.R. § 3.304(b); Wagner, 370 F.3d at 1096.  Importantly, the Veteran has stressed many times that he entered service with pre-existing knee and foot conditions, and that his claim is based on a theory of aggravation, rather than direct incurrence.  See, e.g., March 2002 Statement in Support of Claim; May 2009 Decision Review Officer (DRO) Hearing Transcript; May 2011 Board Hearing Transcript.  The question is, therefore, whether the Veteran's pre-existing bilateral lower extremity pathology was aggravated by his active duty service.

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) (2014); see Wagner, supra.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  See Davis v. Principi, 276 F.3d. 1341, 1346-46 (Fed. Cir. 2002) ("[E]vidence of temporary flare-ups symptomatic of an underlying preexisting condition, alone, is not sufficient for a non-combat veteran to show increased disability under 38 U.S.C.[A.] § 1153 unless the underlying condition is worsened."); Maxson v. West, 12 Vet. App. 453, 458 (1999) (citing Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991)), aff'd 230 F.3d 1330 (Fed. Cir. 2000).

It is the Veteran who bears the burden of establishing aggravation under 38 U.S.C.A. § 1153.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  In other words, the Veteran must submit, or the record must contain, some evidence demonstrating that the preexisting disability increased in severity during service for the presumption of aggravation to attach.  See Wagner, supra; Verdon v. Brown, 8 Vet. App. 529, 538 (1996) (stating that the question of whether a preexisting defect or injury underwent an increase in severity "must be answered in the affirmative before the presumption of aggravation attaches.").  Once the presumption of aggravation under section 1153 attaches, it may be rebutted only by clear and unmistakable evidence.  See Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003); 38 C.F.R. § 3.306(b).

Here, the Veteran's STRs do not document any complaints of or treatment for any foot or knee conditions.  And the Veteran has not indicated that he experienced any particular symptoms relative to any of the claimed disorders during service.  Indeed, he explicitly stated that he did not re-injure his feet or legs during service, nor did he seek treatment during his active service for any knee or foot symptomatology.  See May 2011 Board Hearing Transcript; November 2013 VA Knee and Lower Leg Conditions Disability Benefits Questionnaire (DBQ) (recording the Veteran's reported history).  See also 38 C.F.R. § 3.303(a) and Holton, 557 F.3d at 1366 (regarding the requirements for service connection on a direct basis, including that there be an in-service incurrence or aggravation of a disease or injury).  

Rather, the Veteran asserts that "the rigors of the physical activities" required of him during his active service, including activities during basic training and "traversing uneven terrain" in the course of his duties as an artillery surveyor, "aggravated [and] exacerbated the conditions that were already in existence prior to [service]."  See May 2009 DRO Hearing Transcript; see also April 2009 Statement (reflecting the Veteran's assertion that his "tour in the army with the walking, hiking and climbing did not serve [his] lower extremities well and therefore exacerbated the situation," thus resulting in his current conditions).  

However, although the Veteran is certainly competent to report the onset of symptoms and the circumstances surrounding such, the Board finds that, as a layperson, he is not competent to offer an opinion on a complex medical matter such as whether his current pre-existing bilateral knee and foot disorders are continuing disease processes of the injuries documented prior to service and reported on at the service enlistment examination, and, if so, whether his pre-existing bilateral knee and foot disorders underwent an increase in severity in service.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr, 21 Vet. App. at 309 (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  See also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the 'authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence').

Accordingly, in November 2013, pursuant to the Board's prior remands, the Veteran underwent a VA orthopedic examination for an opinion as to the nature and likely etiology of his bilateral knee and foot conditions, and whether any such conditions were related to his active service, in particular by way of in-service aggravation of any pre-existing conditions.  After examining the Veteran and obtaining a detailed medical history from both the Veteran's report and a thorough review of the claims file, including the relevant medical treatment records, the examining VA physician diagnosed degenerative joint disease (DJD) of the bilateral knees and feet.  

As concerning the Veteran's DJD of the bilateral knees, the November 2013 VA examiner opined that it was less likely than not that the current bilateral knee disability represented a continuing disease processes or aggravation of injuries documented prior to service and reported at the service enlistment examination.  In support of this opinion, the examiner noted that there were no residual conditions of the left or right knees found on x-rays immediately following the Veteran's September 1960 injury, despite notations concerning fractures of other joints.  See also Palmetto Clinic Treatment Notes dated from September to November 1960.  Furthermore, the Veteran's STRs do not contain any record of knee symptoms, and there is no diagnosis of a knee condition in either the induction or the separation physical.  Instead, bilateral knee arthritis was not diagnosed for more than 40 years following his active service.  The examiner additionally noted the Veteran's medically document history of obesity for more than 20 years, and indicated that "[m]edical literature supports that obesity causes degenerative joint disease of the weight bearing joints like the knee joint."  

Similarly, the examiner found that the diagnosed DJD of the right foot less likely than not represented a continuing disease processes or aggravation of injuries documented prior to service and reported at the service enlistment examination.  In this regard, the examiner found that the medical evidence of record supports the finding that there was no right foot condition that occurred as a result of the pre-service September 1960 accident.  The examiner noted that the Veteran's separation and induction physicals are silent for any diagnosed foot condition.  Furthermore, the Veteran's complaint of "foot trouble" on induction was not substantiated by any objective clinical findings.  Instead, the degenerative changes affecting the first metatarsophalangeal joint were not diagnosed for more than 40 years following the Veteran's active service.  The examiner additionally noted that "[m]edical literature supports that degenerative changes develop as a result of aging and [o]besity" and that the Veteran has a documented 20-year history of obesity.  

As concerning his left foot DJD, the examiner found that this disability did indeed represent a continuing disease process of the September 1960 injury, given the evidence of traumatic injury to the metatarsal bones of the left foot in September 1960 and the location of the left foot arthritis in the left first, second, and third tarsometatarsal joints.  However, the examiner further found that was less likely than not that the pre-existing degenerative joint disease of left foot underwent an increase in severity during active service.  In this regard, the examiner reasoned that there is no evidence of in-service aggravation of a left foot condition, either in the STRs or in the Veteran's statements or reported history.  Rather, the evidence of record reflects that the Veteran is quite mobile, and that there are no clinical or objective medical findings of record that would support the contention that the condition increased in severity during his active service.  


The Board affords this examination and opinion considerable probative weight, as it reflects the conclusions of a medical professional who examined the Veteran personally and reviewed the pertinent medical history.  Moreover, the examiner's opinion finding against a relationship to service is supported by an explanation based on the Veteran's statements and reported history, his STRs, his post-service treatment records, and an orthopedic examination of the Veteran.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  See also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the medical issue in question).  

The Board acknowledges the Veteran's sincere belief that his current bilateral knee and foot pathology was aggravated by his active service.  As previously discussed, however, as a layman his opinion alone is not a sufficient foundation upon which to base a determination as to a relationship between service and current disability.  Rather, the Board must weigh and assess the competence and credibility of all of the evidence of record.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau, supra.; Barr, supra.  In this case, the Board affords more probative value to the November 2013 VA examiner's opinions that the Veteran's DJD of the knees and feet was not related to or aggravated during his active duty service, as the examiner provided a rationale for the opinion based on objective findings and reliable principles.  

To the extent that the Veteran has been diagnosed with degenerative joint disease (arthritis), a "chronic" condition under 38 C.F.R. § 3.309, the Board has also considered whether service connection is warranted based on a theory of continuity of symptomatology.  See Walker, 708 F.3d at 1338-39.  However, the earliest post-service treatment records, dated from July 1964 to February 1973 contain no complaints or findings of any knee or foot pathology.  See Palmetto Clinic Treatment Notes dated from 1964 to 1973.  Indeed, records from 1972 specifically state that the Veteran had "no complaints" following a "complete checkup."  The earliest documented complaints of lower extremity pain following the pre-service injury are from September 2002, when the Veteran reported that he had been dealing with lower extremity pain for "a long time"; however, degenerative joint disease was not diagnosed until 2009 in the left knee, and 2013 in the left knee, right foot, and left foot.  These records indicate that the Veteran was not experiencing continuous arthritis symptoms in his bilateral knees and right foot since his separation from service.

Moreover, as noted, the probative evidence of record, including in particular the November 2013 examination report, indicates that the Veteran's reported in-service and pre-service bilateral knee and right foot pathology was unrelated to the currently diagnosed arthritis.  Additionally, as concerning the left foot arthritis, although the evidence reflects that this condition is related to his pre-service injury, the probative evidence weighs against a finding of in-service aggravation.  See November 2013 VA Knee and Lower Leg Conditions DBQ.

Therefore, based on the foregoing, the Board finds that the competent and probative opinion establishes that the evidence does not provide a basis upon which to link the Veteran's bilateral knee and foot arthritis to service.  Moreover, as noted, the Veteran has not presented any evidence demonstrating any increase in severity of his bilateral lower extremity conditions during his active service.  

Accordingly, because there is no probative medical evidence linking the Veteran's currently diagnosed DJD of the bilateral knees and feet with his active duty service and no probative medical evidence that the pre-existing injury to his bilateral lower extremities was aggravated by service, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for arthritis of the left knee, right knee, right foot, and left foot is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  



ORDER

Service connection for arthritis of the left knee is denied.  

Service connection for arthritis of the right knee is denied.  

Service connection for arthritis of the left foot is denied.  

Service connection for arthritis of the right foot is denied.  


REMAND

While the Board regrets the delay, the remaining claims of entitlement to service connection for carcinoma of the colon, skin disorder, COPD, bronchitis, and sinusitis must be remanded for further development to ensure an informed decision.

As noted, these claims were remanded in August 2011 and February 2013 to undertake efforts to verify the Veteran's claimed exposure to herbicides during temporary duty assignments in the Republic of Korea and/or in the Republic of Vietnam.  Specifically, the Veteran maintains that during his service in Korea, he was assigned to the Headquarters and Headquarters Battery, 1st Battalion, 12th Artillery, 2nd Infantry Division.  He reports that between March and June 1966, he had been attached to the 1st, 9th Infantry which was in close proximity to the demilitarized zone (DMZ).  He also reports that from June 1966 to October 1966, he had been attached to Division Artillery, 1st Cavalry Division in the Republic of Vietnam.

In this regard, a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era, beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during that service, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.

The Board notes that the RO undertook substantial efforts to verify the Veteran's contentions, including contacting the Defense Finance and Accounting Service (DFAS) to obtain provide the Veteran's pay records and temporary duty (TDY) assignment orders; contacting the National Personnel Records Center (NPRC) to request the Morning Reports from Headquarters and Headquarters Battery, 1st Battalion, 12th Artillery, 2nd Infantry Division and Division Artillery, 1st Cavalry and 1st, 9th Infantry for the specified periods; and contacting the Joint Services Records Research Center (JSRRC) and the Department of Defense to request the relevant unit histories and/or other evidence concerning Headquarters and Headquarters Battery, 1st Battalion, 12th Artillery, 2nd Infantry Division and/or 1st, 9th Infantry.  Despite this, his assertions concerning his TDY assignment in Vietnam and his service in the Korean DMZ remain unverified.  See, e.g., March 2013 AMC Memorandum Summary of Actions Taken in an Attempt to Corroborate the Veteran's Alleged Exposure to Agent Orange; November 2013 Defense Personnel Records Information Retrieval System (DPRIS) Response; January 2014 JSRRC Claims Automated Processing System Response.  

The Veteran's available service records reflect he served in Korea from March 1966 to April 1967 during which time he was assigned to the Headquarters and Headquarters Battery, 1st Battalion, 12th Artillery.  His principle duty was "rodman tapemen" and then "survey computer."  His DD Form 214 showed receipt of the National Defense Service Medal.  His military occupational specialty (MOS) was artillery surveyor.  

As concerning his claimed TDY assignment in the republic of Vietnam, the Veteran has repeatedly asserted in multiple statements submitted in connection with his claims, and also in sworn testimony before a DRO and the Board, that he served on TDY in Vietnam for 120 days from June 1966 to October 1966 during which time he was attached to Division Artillery, 1st Cavalry.  He stated that remained at all times assigned to Headquarters and Headquarters Battery, 1st, 12th Artillery, 2nd Infantry Division; however, he reported that he was sent on the TDY assignment with three other individuals out of the survey unit.  He further reported that they joined four other people in Vietnam to complete the survey group.  In an August 2008 statement from the Veteran's former wife, she indicated that she noticed an increase in her dependent pay beginning in July 1966 as the Veteran was reportedly on a TDY assignment for 120 days.  

The Board accepts the statements made by the Veteran and his former spouse as competent and credible evidence that he set foot in the Republic of Vietnam.  See 38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau, 492 F.3d 1372; Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006); Barr, 21 Vet. App. 303.  In particular, the Board finds that the Veteran's statements are credible when considered with the other evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).  Specifically, the evidence of record contains no notation in an official document contradicting the Veteran's accounts of his service.  Additionally, although the Veteran's service personnel records do not include any notation indicating in-service travel to Vietnam, the records indicate that the Veteran served in the Pacific Theater of Operations from March 1966 to April 1967, and the claimed Vietnam TDY assignment is certainly consistent with the circumstances and character of his service as an artillery surveyor.  See 38 U.S.C.A. § 1154(a).

Accordingly, because the Veteran's service information indicates he may have been present within the land borders of Vietnam during the Vietnam War, he will be presumed to have been exposed to an herbicide agent during that service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307(a)(6)(iii).

VA has established a presumption of service connection for certain diseases found to be associated with herbicide exposure.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The following diseases are deemed associated with herbicide exposure, under current VA law:  AL amyloidosis; chloracne or other acneform diseases consistent with chloracne; Type 2 diabetes; Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease, including coronary artery disease (including coronary artery spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma, Parkinson's disease; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  Absent affirmative evidence to the contrary, such diseases will be service connected even if there is no evidence of the disease during service, provided that herbicide exposure is established.  See U.S.C.A. §§ 501(a), 1113, 1116 (West 2014); 38 C.F.R. §§ 3.307(d), 3.309(e).  

Here, the Veteran has claimed service connection for carcinoma of the colon, an unspecified skin disorder, COPD, bronchitis, and sinusitis.  However, these disorders are not among those conditions listed above, for which presumptive service connection based on herbicide exposure is available.  See 38 C.F.R. § 3.309(e).

Nevertheless, even if presumptive service connection for a disease associated with herbicide exposure is not available, service connection may still be established with proof of direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (observing that the "availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange"); cf. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Here, the Veteran contends that his claimed disorders result from herbicide exposure because he has no family history for the disorders.  And as noted in the August 2011 Board Remand, this lay evidence meets the low threshold of an "indication" that the claimed disabilities have a causal connection or association with service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Accordingly, because the Board has determined that the Veteran's exposure to herbicides is presumed by virtue of his Vietnam service, then he should be afforded appropriate VA examinations and nexus opinions should be obtained.  

Finally, because the claim is being remanded, any recent VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's outstanding VA treatment records dated since April 2015 and associate them with the claims file.

2.  Then, schedule the Veteran for appropriate VA examination(s) (e.g., an Agent Orange protocol examination) to assist in determining the nature and etiology of his claimed carcinoma of the colon, skin disorder, COPD, bronchitis, and sinusitis.  The entire claims file and a copy of this REMAND must be made available to the examiner(s) prior to the examination(s).  The examiner(s) must note in the examination report that the evidence in the claims file has been reviewed.  All diagnostic testing or evaluation deemed necessary should be conducted and the results reported.  

After reviewing the file and examining the Veteran, the examiner(s) should diagnose and describe in detail all current disorders related to his claimed carcinoma of the colon, skin disability, COPD, bronchitis, and sinusitis found to be present.

As to each identified disorder, the examiner(s) must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the any current condition had its clinical onset during active service or is related to any in-service disease, event, or injury, to include herbicide exposure. 

In providing this opinion, the examiner should note that the Veteran's exposure to Agent Orange during his first period of active duty is presumed by virtue of his service in Vietnam.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner(s) must provide a complete rationale for all opinions expressed.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

3.  Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate response to the specific opinion requested, it must be returned to the providing examiner for corrective action.

4.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative, if any, with an SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
John Z. Jones
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


